I concur in reversal without a new trial. The legislature may abrogate the disability of infants to contract. Act No. 162, Pub. Acts 1927 (see 2 Comp. Laws 1929, § 8413), grants minors "the same power to contract as adult employees" for the purposes of the workmen's compensation law, and subjects them, whether legally or illegally employed, to its operation, unless, in accordance with its terms, they elect otherwise. To this extent it abrogates the judicial rule that a contract of employment made in violation of child labor laws carrying criminal penalties is void. The minor employee is under the same estoppel as the employer to deny constitutionality. *Page 626 
To avoid misunderstanding, attention is called to the fact that the minor at bar was over 16 years of age and the effect of Act No. 162 upon minors under that age is not in issue nor passed upon.
BUTZEL, C.J., and WIEST, CLARK, and NORTH, JJ., concurred. SHARPE, J., did not sit.